Citation Nr: 0815837	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected low back arthritis.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of cervical spine injury.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to June 1967 
and from May 1970 to June 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 RO decision that denied an 
initial rating higher than 30 percent for service-connected 
urethral stricture.  The RO also denied increased rating 
claims for the service-connected low back, cervical spine and 
bilateral foot disabilities.  

In December 2003, the RO determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a left shoulder disability and then denied the 
claim on the merits.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in August 2004.  

In February 2005, the Board granted higher evaluations for 
the service-connected bilateral pes planus and urethral 
stricture and remanded the veteran's reopened claim of 
service connection for a left shoulder disorder and the 
instant claims for increase for further development.  

In June 2006, the RO granted service connection for the 
veteran's left shoulder disability.  

The veteran's neck and back claims have been returned to the 
Board for further review.  



FINDINGS OF FACT

1.  The service-connected low back disability is not shown to 
have been manifested by more than severe functional loss or 
favorable ankylosis of the lumbar spine or to be currently 
manifested by unfavorable ankylosis of the thoracolumbar 
spine or productive of a disability picture manifested by 
incapacitating episodes having a total duration of at least 
six weeks in the past 12 months during the course of this 
appeal.  

2.  The service-connected cervical spine disability is not 
shown to have been manifested by more than severe functional 
loss or favorable ankylosis or to currently be manifested by 
unfavorable ankylosis or productive of a disability picture 
manifested by incapacitating episodes having a total duration 
of at least six weeks in the past 12 months during the course 
of this appeal.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5293 (2002), Diagnostic Codes 5292, 
5295, 5293 (2003), Diagnostic Codes 5237, 5243 (2007).  

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5293 (2002), Diagnostic Codes 5290, 
5293 (2003), Diagnostic Codes 5237, 5243 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In a letter dated in August 2003, the RO provided the veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims.  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the August 2003 RO letter did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet.App. at 
48 ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. at 45.  

In this case, the Board finds that any notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
August 2003 RO letter specifically informed the veteran that 
he should submit evidence showing his service-connected 
disability had increased in severity and proceeded to suggest 
documents and records that would tend to demonstrate this 
worsening.  

The veteran was also afforded a Statement of the Case in 
April 2004 and a Supplemental Statement of the Case dated in 
July 2006 that specifically set forth what is required to 
show functional impairment and loss, including a full 
description of the effects of the disability upon the 
person's ordinary activity and employment.  38 C.F.R. § 4.10, 
4.40.  

The veteran was also informed in these documents of the 
requirements for a higher evaluations for his disabilities, 
to include painful motion, 38 C.F.R. § 4.45, 4.59, and 
specifically informed him of the criteria for the technical 
evaluation of lumbosacral and cervical disabilities.  
38 C.F.R. § 4.71a; Diagnostic Codes 5235 through 5243 
(effective September 2003); Diagnostic Codes 5287, 5290, 
5292, 5295 (in effect prior to September 2003); and 
Diagnostic Code 5293 (effective September 2002).  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the statement of the case forwarded to him in April 
2004, and the supplemental statement of the case forwarded to 
him in July 2006.  See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Board also concludes that the evidence indicates that the 
veteran received these documents, noting that the veteran 
responded to the statement of the case by filing his 
substantive appeal the same month, and by file a Form 646 in 
September 2006.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to claims for increase rating.  

Despite the defective notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  The Board also notes that this matter 
has been previously remanded for additional development, to 
include additional VA examinations.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  


A.  Legal criteria.

The service-connected low back and cervical spine 
disabilities are currently evaluated as 40 percent and 30 
percent disabling under Diagnostic Codes 5242 and 5237, 
respectively.  Here, both the prior and revised versions of 
applicable Diagnostic Codes will be reviewed in connection 
with his claims.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted for 
lumbosacral strain that is productive of characteristic pain 
on motion, and a 20 percent evaluation is warranted when the 
disability is productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  

A 40 maximum percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

A low back disability could also be evaluated under 
Diagnostic Code 5292, in effect until September 26, 2003, 
which provided a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
required severe limitation of motion.  

Diagnostic Code 5290, in effect until September 26, 2003, 
provided a 10 percent rating for limitation of motion of the 
cervical spine manifested by slight limitation of motion, and 
a 20 percent rating for moderate limitation of motion.  A 
maximum 30 percent evaluation required severe limitation of 
motion.  

Finally, the veteran's disabilities may also be evaluated 
under Diagnostic Code 5293, which was in effect prior to 
September 23, 2002.  Pursuant to this code, a 10 percent 
evaluation was warranted for intervertebral disc syndrome 
where the disability was mild; a 20 percent evaluation was 
warranted where the disability was moderate with recurring 
attacks; a 40 percent evaluation was warranted where the 
disability was severe with recurring attacks and intermittent 
relief; and a maximum 60 percent evaluation was warranted 
where the disability was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  

Effective on September 23, 2002, VA amended the rating 
schedule for evaluating intervertebral disc syndrome set out 
in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); 
now codified at 38 C.F.R. § 4.71a.  Under these rating 
criteria (renumbered as Diagnostic Code 5243 after September 
2003) the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective on September 23, 2002, 
provides that when rating on the basis of chronic 
manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or 
codes and the evaluation of neurologic disabilities will be 
done separately using the most appropriate neurologic 
diagnostic code or codes.

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective September 23, 2002, as set forth above.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 


B.  Low back disability.

The medical evidence in this case related to the veteran's 
low back consists primarily of two VA examinations conducted 
in October 2003 and May 2006.  

The October 2003 examination report indicated that the claims 
file had been reviewed in connection with the examination by 
the VA examiner who recorded the veteran's complaints of low 
back pain and an inability to lift, twist or bend.  The 
examiner indicated that he has weakness and stiffness in the 
low back, marked paravertebral muscle spasm, and lack of 
fatigue.  Instability consisted mainly of inability to lift.  
Flare-ups were reported to be severe, daily, and constant.  
The veteran was noted to use a low back brace and ambulate 
with a cane.  

Upon examination, the veteran's back was noted to be 
exquisitely tender with marked paravertebral muscle spasm.  
There was no scoliosis.  Pain-free range of motion was 
indicated to be forward flexion of 10 out of 90 degrees, 
extension of 2 out of 35 degrees, left and right lateral 
flexion of 10 out of 40 degrees, and left and right rotation 
of 10 out of 35 degrees.  X-rays revealed degenerative disc 
disease.  The veteran was diagnosed with degenerative disc 
disease of the LS spine.  

The veteran was afforded another VA examination dated in May 
2006.  The examiner indicated that the claims file had been 
reviewed in connection with the examination and the medical 
history noted for the record.  The veteran reported sharp 
pain in the lower lumbar region with radiation down the left 
lower extremity to his ankle.  

The pain was noted to be worse with standing for protracted 
periods of time, walking long distances, repetitive bending, 
stooping, or lifting.  The veteran denied any incapacitating 
episodes in the past year that required bed rest or 
hospitalization.  

Upon examination, the veteran was noted to have normal heel-
toe gait mechanics without the aid of an orthopedic assistive 
device.  The low back was noted to have normal clinical 
contour.  Moderate paraspinal muscle spasm from L4-S1 was 
noted, and there was pain to palpation over the L4-5, L5/S1 
interspace.  This pain was noted to be reproduced with 
forward flexion.  Combined thoracolumbar forward flexion was 
indicated to be 40/90 degrees, left and right side bending of 
20/30 degrees, left and right rotation of 20/30 degrees, and 
extension of 10/30 degrees.  

The veteran was also noted to have sciatic notch tenderness 
on the left side.  Straight leg raising in the sitting and 
supine position was positive at 70 degrees for the left lower 
extremity, motor function for extensor hallucis longus 
tibialis anterior and perineal musculature groups were rated 
5/5.  

The veteran had altered sensation S1 dermatomal distribution, 
left lower extremity.  The X-ray studies noted early L2-3, 
L3-4 lumbar degenerative disc disease.  The veteran was 
diagnosed with lumbar degenerative disc disease with moderate 
left lower extremity radiculopathy.  The examiner noted that 
reexamination of the veteran's low back did not demonstrate 
any further swelling, spasm or loss of range of motion.   

Based on the foregoing, on this record, the Board concludes 
that an evaluation in excess of 40 percent for the service-
connected low back disability is not warranted.  In order to 
warrant an evaluation in excess of 40 percent, the veteran's 
condition must be productive of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months or productive of unfavorable ankylosis of the 
lumbar spine or entire thoracolumbar spine.  

In this case, the medical evidence does not currently show 
any reports or findings of incapacitating episodes during the 
past year or unfavorable ankylosis of the lumbar spine of the 
thoracolumbar spine.  

In this regard, the Board notes that, under revised 
Diagnostic Code 5243, separate evaluations of neurologic 
manifestations are warranted to the extent that these are 
manifestations of his disc pathology.  Here, the Board notes 
that the veteran has been diagnosed with moderate left lower 
extremity radiculopathy associated with his lumbar 
degenerative disc disease.  This condition, however, has 
already been service-connected, effective on June 24, 2003.   

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain, as noted 
above, the examination reports indicate that the veteran's 
range of motion findings reflect the limitation caused by 
this pain.  

In addition, the record contains an indication that the 
veteran suffers from flare-ups on activity, but no evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown in the examinations.  

Therefore, the Board holds that additional evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  


C.  Cervical spine disability.

The medical evidence related to the service-connected 
cervical spine disorder consists of VA examinations performed 
in October 2003 and May 2006.  

The October 2003 indicated that the claims file had been 
reviewed in connection with the examination.  The veteran 
reported symptoms that included neck pain with a shifting to 
the left trapezius area.  

A September 2002 MRI had revealed a large left paracentral 
foraminal disc protrusion with moderate stenosis of the 
spinal canal and severe narrowing of the left lateral recess.  
There was also severe narrowing of the left exit neural 
foramen.  

There was also degeneration of the disc  at C5-6 with loss of 
disc height and right paracentral disability protrusion and 
posterior bony ringing causing mild narrowing of the right 
lateral recess.  There was moderate right and mild left 
foraminal narrowing at this level.  

The veteran's neck pain was noted to be chronic, constant 
pain, graded 10/10, making it all by impossible to twist his 
head.  The veteran was noted to have left arm numbness with 
any short driving.  

The veteran was also noted to have weakness, stiffness, 
fatigue, lack of endurance, and spasm related to his cervical 
pain.  Precipitating factors included any movement or 
activity and driving.  

Upon examination, the veteran's pain-free range of motion was 
noted to be forward flexion of 5 out of 30 degrees, extension 
of 15 out of 30 degrees, left and right lateral flexion of 15 
out of 40 degrees, left rotation was 20 out of 55 degrees, 
and right rotation was 25 out of 55 degrees.  He was 
diagnosed with severe degenerative disc disease with marked 
disc protrusion at C5-6 and C6-7.  

The veteran was again examined by VA in May 2006.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination, and the medical history was 
noted for the record.  The veteran reported both sharp and 
dull pain that is consistent in nature with radiation to his 
left upper extremity.  Pain was noted to be worse with any 
type of overhead reaching or material handling.  The veteran 
also denied any episodes of incapacitating cervical spine 
pain in the past year that required bed rest or 
hospitalization.  

Upon examination, the cervical spine was noted to have normal 
clinical contour.  Forward flexion was 20/50 degrees, 
extension was 20/60 degrees, side bending was 20/45 degrees, 
rotation to the right was 60/80 degrees, and rotation to the 
left was 50/80 degrees.  

The veteran was noted to have moderate cervical paraspinal 
muscle spasm from occiput to C4 with dysmetria with rotation 
to the left.  There was negative Spurling sign, negative 
foraminal compression.  The X-ray studies revealed moderate 
C5-6, C6-7 cervical degenerative disc disease.  The veteran 
was diagnosed with cervical degenerative disc disease without 
significant radiculopathy.  

Based on the medical evidence set forth above, the Board 
concludes that an evaluation in excess of 30 percent for the 
cervical spine disability is not warranted.  In this case, 
the Board first notes that a 30 percent evaluation is the 
highest rating available under the former Diagnostic Code 
5290 or 5287.  

In this case, the veteran was noted to have radicular 
symptoms consisting of pain in his neck and left upper 
extremity, with muscle spasm and flare-ups depending on the 
activity.  The veteran also reported radiculopathy to his 
left arm.  

In order to warrant a higher evaluation for intervertebral 
disc syndrome, effective beginning on September 23, 2002, the 
cervical spine disability must have been productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Here, there is no 
evidence of incapacitating episodes related to the veteran's 
cervical spine disability. 

Finally, in order to warrant a higher evaluation under the 
new General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, a higher evaluation will 
be awarded where there is unfavorable ankylosis of the 
cervical spine.  The evidence in this case does not support a 
higher evaluation on this basis.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran had complaints of pain and 
reports of flare-ups causing limitations caused by such pain, 
as noted above, the test results reported above take into 
account the limitation of motion caused by such pain.  
Therefore, the Board holds that an evaluation in excess of 10 
percent in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher individual evaluations on an extraschedular basis.  
See 38 C.F.R. § 3.321.  

The service-connected disabilities do result in interference 
with employment and require increased medical care, but the 
application of the established rating criteria are not shown 
to have been rendered impractical in this case.  Given that a 
total compensation rating based on individual unemployability 
has been assigned, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An evaluation in excess of 40 percent for the service-
connected low back arthritis is denied.  

An evaluation in excess of 30 percent for the service-
connected residuals of cervical spine injury is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


